EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Luke Henderson on 8 June 2022.

The application has been amended as follows: 
Claim 1:
“A system for processing a crude oil, the system comprising: 
a crude oil source; 
a hydroprocessing unit, the hydroprocessing unit including a hydrodemetalization (HDM) catalyst, a hydrodesulfurization (HDS) catalyst, and a hydrodearomatization (HDA) catalyst; and 
a high-severity fluidized catalytic cracking (HS-FCC) unit, where: 
the crude oil source is in direct fluid communication with the hydroprocessing unit to pass the crude oil directly to the hydroprocessing unit;
an outlet of the hydroprocessing unit is in direct fluid communication with an inlet of the HS-FCC unit; and 
the system does not include a separator or fractionator that is operable to separate the crude oil source into boiling point fractions.”

Claim 18:
“A system for processing a crude oil, the system comprising: 
a crude oil source 
a hydroprocessing unit, wherein the hydroprocessing unit comprises a hydrodemetalization (HDM) reaction zone comprising an HDM catalyst, a hydrodesulfurization (HDS) reaction zone comprising an HDS catalyst, and a hydrodearomatization (HDA) reaction zone comprising an HDS catalyst, where a volume of the HDA reaction zone is greater than a combined volume of the HDM reaction zone and the HDS reaction zone; and 
a high-severity fluidized catalytic cracking (HS-FCC) unit downstream of the hydroprocessing unit, where: 
the crude oil source 
an outlet of the hydroprocessing unit is in direct fluid communication with an inlet of the HS-FCC unit.”


Reasons for Allowance
Claims 1-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or suggest a system as presently claimed, in particular wherein a crude oil source is in direct fluid communication with a hydroprocessing unit which is, in turn, in direct fluid communication with a high-severity FCC unit, such that the system does not include intermediate separators. In practice, this entails passing a crude oil from a crude oil source directly to serial stages of hydroprocessing and HS-FCC without separation into various boiling point fractions in a separator or fractionator.
This closest prior art reference is Al-Ghamdi (WO 2018/039300), cited in the previous office actions. Al-Ghamdi discloses a hydroprocessing unit 124 in direct fluid communication with a HS-FCC unit 149 (see Fig. 1). However, Al-Ghamdi discloses a crude oil source being in direct fluid communication with a separator 102 prior to connection with the hydroprocessing unit.
Abba et al (US 2013/0248421) is also considered relevant. While Abba discloses direct connection of a crude oil source to a hydroprocessing unit 110, there are multiple intervening separation units between the hydroprocessing unit and downstream FCC unit (130, 140) (see Fig. 1). In other words, the hydroprocessing unit is not in direct fluid communication with the FCC unit, as required by the instant claims.
Neither of the above references, alone or in combination, discloses and/or provides adequate suggestion for a person of ordinary skill in the art to arrive at the instantly claimed embodiment, entailing direct fluid communication of a crude oil source with a hydroprocessing unit having the claimed catalyst types and the hydroprocessing unit being in direct fluid communication with a HS-FCC unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772